                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

St. Johns County, Florida:

               Property commonly known as 815 Ponte Vedra Boulevard
               identified by the following St. Johns County Tax Collector
               as being owned by Foodonics International, Inc. and being
               the following tax parcel number:
                                         0619600000

               and as more particularly described in Exhibit 1 attached (the
               “815 Ponte Vedra Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

815 Ponte Vedra Property, have been the subject of past and future fraudulent transfers in

violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent transfers

includes, among other things, (i) avoidance of the transfers, (ii) injunctions restraining and

enjoining Counterclaim Defendants from further transferring, encumbering, liquidating or




1
 This Notice of Lis Pendens relates to the Amended Counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
distributing any asset (including the 815 Ponte Vedra Property) or incurring any debt that

would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 815 Ponte Vedra

Property, are subject to the claims for relief being sought against each of the Counterclaim

Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust


01039170.2



                                             3
                                   Exhibit 1
                       (the “815 Ponte Vedra Property”)


A PART OF SECTIONS 35 AND 45, TOWNSHIP 3 SOUTH, RANGE 29 EAST, ST. JOHNS
COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

FOR A POINT OF REFERENCE, COMMENCE AT THE SOUTHWEST CORNER OF LOT 1,
BLOCK S-1, PONTE VEDRA, AS RECORDED IN MAP BOOK 8, PAGE 66, OF THE PUBLIC
RECORDS OF ST. JOHNS COUNTY, FLORIDA; THENCE SOUTH 13 DEGREES 34
MINUTES 10 SECONDS EAST, ALONG THE EASTERLY RIGHT OF WAY LINE OF STATE
ROAD A-1-A (A 66 FOOT RIGHT OF WAY AS NOW ESTABLISHED), A DISTANCE OF
600.00 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 13 DEGREES
34 MINUTES 10 SECONDS EAST, ALONG SAID EASTERLY RIGHT OF WAY LINE, A
DISTANCE OF 200.00 FEET; THENCE NORTH 76 DEGREES 25 MINUTES 50 SECONDS
EAST A DISTANCE OF 354 FEET, MORE OR LESS, TO THE APPROXIMATE MEAN HIGH
WATER LINE OF THE ATLANTIC OCEAN; THENCE NORTHERLY ALONG SAID
APPROXIMATE MEAN HIGH WATER LINE, A DISTANCE OF 200 FEET, MORE OR LESS,
TO A POINT WHICH BEARS NORTH 76 DEGREES 25 MINUTES 50 SECONDS EAST FROM
THE POINT OF BEGINNING; THENCE SOUTH 76 DEGREES 25 MINUTES 50 SECONDS
WEST A DISTANCE OF 348 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

SAID LANDS BEING ONE AND THE SAME AS THOSE LANDS CONVEYED IN THAT
CERTAIN DEED RECORDED IN DEED BOOK 221, PAGE 156, PUBLIC RECORDS OF ST.
JOHNS COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
A TRACT OF LAND IN SECTION 35 AND 45, TOWNSHIP 3 SOUTH, RANGE 29 EAST,
DESCRIBED AS FOLLOWS:
FOR A POINT OF REFERENCE COMMENCE AT THE POINT OF INTERSECTION OF THE
NORTH LINE OF SECTION 35 WITH THE EAST RIGHT OF WAY LINE OF STATE ROAD
A-1-A AND THENCE RUN SOUTH 14 DEGREES 02 MINUTES EAST, ALONG SAID RIGHT
OF WAY LINE, A DISTANCE OF 67.76 FEET FOR A POINT OF BEGINNING OF THE LANDS
TO BE CONVEYED BY THIS DESCRIPTION; THENCE RUN NORTH 14 DEGREES 02
MINUTES WEST ALONG SAID EAST RIGHT OF WAY LINE, A DISTANCE OF 200 FEET;
THENCE RUN NORTH 75 DEGREES 58 MINUTES EAST, A DISTANCE OF 300 FEET,
MORE OR LESS, TO THE HIGH WATER MARK OF THE ATLANTIC OCEAN; THENCE RUN
IN A SOUTHERLY DIRECTION ALONG SAID HIGH WATER MARK, A DISTANCE OF 200
FEET, MORE OR LESS, TO A POINT WHICH LIES NORTH 75 DEGREES 58 MINUTES
EAST, FROM THE POINT OF BEGINNING; THENCE RUN SOUTH 75 DEGREES 58
MINUTES WEST A DISTANCE OF 300 FEET MORE OR LESS TO THE POINT OF
BEGINNING.
